The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Craig W. Penrod's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.

                                                                C.J.
                                    Hardesty


                                                                 J.
                                  —$C24)46114tre.""wil
                                    Parraguirre



                                    Dou
                                                   I   gz:s?)




                                    Ch—e-rry



                                    Saitta



                                    Gibbons



                                    Pickering
                                               A                 J.



cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Craig W. Penrod
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2